

[Letterhead of T. Rowe Price Group, Inc.]


January 30, 2017


VIA HAND DELIVERY


Kenneth Moreland




Dear Ken:
I want to thank you for your many years of service and will use this letter as
the way to memorialize our discussion regarding your transition. Although you
have announced that you will be retiring from T. Rowe Price, we want to retain
your services to assist during the transition, while we engage in a search for a
new Chief Financial Officer. I greatly appreciate your agreement to support the
firm during this transition and am confident that you will remain committed to
executing all of your existing responsibilities with the same care and
professionalism the firm has received from you over the past several years. This
letter reflects the terms of the agreement, effective December 28, 2016, under
which you will continue to assist me and serve T. Rowe Price.
1.
Resignation



(a.)Your resignation and the resulting end of your employment and service as an
officer of T. Rowe Price Group, Inc. will be effective the earlier of (1) ninety
(90) days after a new Chief Financial Officer is hired and commences employment
with T. Rowe Price, (2) December 31, 2017, or (3) a date prior to December 31,
2017 that is mutually agreed to by you and the Company. The date that your
employment ends shall hereafter be referred to as the “Retirement Date”. As used
in this Agreement, “T. Rowe Price” and the “Company” refer to T. Rowe Price
Group, Inc. and its subsidiaries and affiliates, collectively.


(b.)You will continue to receive your regular base salary for all days worked
and your benefits will continue as an active employee through the Retirement
Date.


(c.)Effective upon the Retirement Date, your service as a director or officer of
any T. Rowe Price fund or entity also will end.
2.    Transition Period
During the transition period leading up to your Retirement Date, we will expect
the following:
(a.)You will continue to perform your duties as Chief Financial Officer for as
long as the Company asks you to, and you will perform those duties and any other
duties that may be assigned to you to the best or your ability.


(b.)You will cooperate and assist with the transition of functions and
responsibilities as may be requested by me. Among other things, you will assist
in the search for a new Chief Financial Officer as requested, and you will be
expected to cooperate and assist with the transition after a new Chief Financial
Officer is identified.


(c.)You will comply with the T. Rowe Price Code of Ethics, all T. Rowe Price
policies and procedures and with all applicable regulatory and other legal
requirements.
3.    Separation Payment
Provided that in the good faith judgment of the Company, you satisfy all of the
expectations set forth above in Section 2 continuously through the date your
employment ends, you will receive a lump-sum separation payment (the “Separation
Payment”) in the total gross amount equal to (a) Three Hundred Fifty Thousand
Dollars ($350,000.00), plus (b) Eighty-Three Thousand Three Hundred Thirty-Three
Dollars ($83,333.00) times the number of full or partial months you remain
employed by T. Rowe Price in 2017. This Separation Payment will be treated as
supplemental wages for tax purposes, and T. Rowe Price therefore will withhold
applicable taxes, including Federal Insurance Contributions Act (“FICA”) taxes
and federal, state and local income taxes. The Separation Payment shall not
constitute





--------------------------------------------------------------------------------




“Eligible Compensation” under the T. Rowe Price U.S. Retirement Program. You
therefore will not be able to make pre-tax contributions from the Separation
Payment, and such payment will not serve as the basis for any T. Rowe Price
contributions under the U.S. Retirement Program. You will receive the Separation
Payment prior to March 15, 2018 -- within thirty (30) days after your Retirement
Date.


4.    Confidential Business Information
Throughout your employment with T. Rowe Price, you have been privy to T. Rowe
Price’s confidential and proprietary business information, including client,
account, and fund information, business plans, strategic plans, marketing
strategies, financial, tax and performance information, and other information
about the present and proposed business of T. Rowe Price. Accordingly, you
acknowledge and affirm your continuing obligation to keep confidential any and
all confidential, trade secret, business, financial, tax or proprietary
information that you acquired during your employment with T. Rowe Price. You
shall not disclose any such information to any person or entity outside of T.
Rowe Price at any time in the future, and you shall not use any such information
for the benefit of anyone other than T. Rowe Price. You also will continue to be
bound by any other preexisting agreement or other legal obligation relating to
the Company’s proprietary information and your obligation to maintain the
confidentiality of the Company’s information.
5.    Post-Employment Cooperation
In the event the Company is or becomes a party to, or is otherwise involved in,
any actual or threatened legal proceeding regarding any matter which arose or
occurred during the term of your employment with the Company, you specifically
agree to make yourself available to, and cooperate with, the Company and its
counsel in such proceedings. You further agree that in the event that you are
required by subpoena to provide testimony in any proceeding against or involving
the Company, you will provide written notice of such subpoena to: David
Oestreicher, T. Rowe Price Associates, Inc., 100 E. Pratt Street, Baltimore, MD
21202.


6.    No Solicitation of Employees
As further consideration for the opportunity to receive the Separation Payment
and other consideration under this Agreement, you agree that for a period of
twelve (12) months following the end of your employment with T. Rowe Price, you
shall not, either on your own behalf or on behalf of any third party, directly
or indirectly:
(i)    recruit, solicit, encourage or attempt to cause (or in any way assist
another in recruiting, soliciting, encouraging or attempting to cause) any
employee or consultant of the Company to terminate his or her employment or
other relationship with the Company; or
(ii)    hire, employ or seek to employ, or cause, recommend or assist any
Competing Business to employ or seek to employ any person who is then (or was at
any time within the preceding six (6) months) employed by the Company.
“Competing Business,” for purposes of this Agreement, shall mean a business that
that is engaged in the sale, marketing and/or offering of products and/or
services that are similar to or competitive with products or services that are
offered by T. Rowe Price to individual and institutional clients. “Competing
Business” includes, but is not limited to, investment advisory and management
services for domestic and international clients.


7.    Miscellaneous
(a.)    This letter sets forth the entire Agreement between you and T. Rowe
Price with respect to the matters addressed, including the end of your
employment, and it supersedes and replaces any prior agreements relating to such
matters. You will not receive a bonus for 2017, and you will not be entitled to
any bonus, compensation, remuneration, benefits or other payments, except as
specifically provided in this Agreement. This Agreement may not be modified





--------------------------------------------------------------------------------




except by a new written agreement signed by both you and an authorized
representative of T. Rowe Price. Your signature below will confirm that you have
not relied on any representation or statement not set forth in this Agreement.
(b.)    The validity and construction of this Agreement or of any of its terms
or provisions shall be determined under the laws of the State of Maryland,
regardless of any principles of conflicts of laws or choice of laws of any
jurisdiction. You agree that the exclusive jurisdiction and venue of any lawsuit
arising out of or relating to this Agreement shall be the United States District
Court for the District of Maryland, the Circuit Court of Maryland for Baltimore
County or another Maryland state court, and you and T. Rowe Price hereby agree,
acknowledge and submit to the exclusive jurisdiction and venue of such courts
for the purposes of any such lawsuit.
(c.)    The Company does not guarantee any particular tax effect of the
provisions of this Agreement. You acknowledge that you are not relying upon
advice or representation of the Company with respect to the tax treatment of any
payments or benefits during and after your employment.
(d.)    The various section headings are inserted for convenience of reference
only and shall not affect the meaning or interpretation of this Agreement or any
section thereof.
I thank you for your years of service to T. Rowe Price, and I look forward to
continuing to work with you during the transition.
Very truly yours,


/s/ William J. Stromberg
William J. Stromberg


AGREED AND ACCEPTED:
/s/ Kenneth V. Moreland
Kenneth Moreland
Date: January 30, 2017



































